DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the specification, and claims, filed on 06/15/2022, have been entered.
Applicant’s amendments caused withdrawal of the objection to the specification. 
	Claims 1, 3-5, 8, 10, 12-14, and 17 have been amended.
	Claims 22 and 23 have been added.
	Claims 2 and 11 have been cancelled.
	Claims 1, 3-10, and 12-23 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Ge does not suggest a transparent organic light emitting device configured to allow light transmission from a single side, examiner disagrees.
Ge teaches a device of Figure 12, which is pictured below to facilitate discussion.

    PNG
    media_image1.png
    665
    802
    media_image1.png
    Greyscale

In this figure, MVA is a liquid crystal cell which may transmit light in either direction. Ge goes on to describe how a reflector may be used to reflect the light through the top quarter-wave plate again, converting the light into linearly polarized light that is parallel to the absorption direction of the top linear polarizer, resulting in a dark state (See paragraph 00061 as cited in paragraph 12 of the office action dated 12/24/2021). This implies both a transparent device where light can reflect back through the light with ease, and filtering of the linearly polarized light through a linear polarizer for the purpose of one-sided emission.
With respect to Applicant’s argument that Ge does not suggest an OLED, but rather a LCD with a backlight, it is well known in the art of electroluminescent devices that OLEDs can serve as backlights for LCD devices, and furthermore, Stoessel teaches that the inventive organometallic compounds are suitable for use in organic thin-film transistors (paragraph 0082), which are also known in the art to be used in LCD devices. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compounds of Stoessel in the LCD device of Ge, as Stoessel teaches the organometallic compounds are suitable for use in OLEDS, or organic thin-film transistors (LCDs).
For at least these reasons, the rejections are respectfully maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10, 12, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2009/0161044 A1) in view of Stoessel et al. (US 2016/0365520 A1).
With respect to claim 1, Ge discloses a transparent light emitting device (a liquid crystal display configuration) according to figure 12, which is pictured below.

    PNG
    media_image2.png
    808
    794
    media_image2.png
    Greyscale

This liquid crystal display comprises a multi-domain vertical alignment (MVA) cell, a linear polarizer, and a quarter-wave plat between the MVA cell and the linear polarizer. Quarter-wave plate, and a linear polarizer, wherein the quarter-wave plate and the linear polarizer can be configured to block light emission on one side (paragraph 0061).
However, Ge does not specifically teach a chiral complex emitter that emits polarized light.
Stoessel discloses metal complexes for use in electronic devices such a thin film transistors (paragraph 0082, lines 9-13). Stoessel states that the ligands may be chiral depending on the structure (paragraph 0096, lines 1-2). 
Stoessel teaches that metal complexes according to the invention have excellent solubility in a multiplicity of organic solvents which results in simplified purification during the synthesis of the complexes and in excellent suitability for the production of organic light emitting devices. They metal complexes also have a very high oxidation stability, narrow emission spectrum, high color purity which is desirable in display applications, and reduced aggregation.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the chiral emitter of Stoessel in the emission layer of the thin film transitor device (LCD) of Ge as Ge teaches these emitters are suitable for use in organic electroluminescent devices, and produce a device with high oxidation stability, narrow emission spectrum, high color purity, and reduced aggregation.
It is noted that once a chiral emitter is incorporated which emits circularly polarized light, the quarter-wave plate adjacent to the emissive layer would convert the circularly polarized light into linearly polarized light, the linear polarizer filters the linearly polarized light.
With respect to claim 3, Ge in view of Stoessel teaches the light emitting device of claim 1, and Stoessel teaches the complex chiral emitter may be represented by formulae (1) and (2) which are given on page one and pictured below.

    PNG
    media_image3.png
    294
    717
    media_image3.png
    Greyscale

In these formulae, M is platinum (paragraph 0009), CyC is represented by Formula CyC-1a (page 5, pictured below), CyD is represented by formula CyD-1a (page 8, pictured below), n is 1, and m is 1. 

    PNG
    media_image4.png
    116
    329
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    124
    331
    media_image5.png
    Greyscale

These embodiments are bonded together at a position denoted by ‘#’ and are coordinated to the central metal atom through a site denoted by ‘*’ (paragraph 0033, lines 3-5). 
Two R groups on formula CyD-1a are joined through a methylene group (paragraph 0064, line 10) to form a condensed ring structure (paragraphs 0064-0065) that may be substituted by one or more radicals. 
Ancillary ligand L’ may also be formed from the combination of formula (46) and Formula (43) (paragraph 89, lines 21-27), which are pictured below.

    PNG
    media_image6.png
    98
    317
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    121
    317
    media_image7.png
    Greyscale

In these formulae, all X values are carbon atoms (paragraph 0090, lines 1-2).
Additionally, ligands L and L’ may be linked by a linking group, V, according to formula (21) which is pictured below.

    PNG
    media_image8.png
    200
    915
    media_image8.png
    Greyscale

In formula (19), V may be selected as oxygen (IUPAC group 13, 14, 15, or 16, paragraph 0077, line 4).
This forms the compound below.

    PNG
    media_image9.png
    357
    296
    media_image9.png
    Greyscale

This compound reads on the claims when M is Platinum, R1  is an alkyl group, Y1a is an oxygen atom, Y1b is a covalent bond, Y2b and Y4b are nitrogen atoms and Y3b, Y2a, Y3a-3e, Y2d, Y4a, Y4c-4e and Y2c are carbon atoms, and m and n are 2 so that the compound has four, 6-membered rings.
Stoessel includes each element claimed, with the only difference between the claimed invention and Stoessel being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of emitters which are suitable for use in organic light emitting devices, and produce a device with high oxidation stability, narrow emission spectrum, high color purity, and reduced aggregation. commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 5-7, Ge in view of Stoessel teaches the light emitting device of claim 1, and Stoessel teaches the complex chiral emitter may be represented by formulae (1) and (2) which are given on page one and pictured below.

    PNG
    media_image3.png
    294
    717
    media_image3.png
    Greyscale

In these formulae, M is iridium (paragraph 0009), CyC is represented by Formula CyC-1a (page 5, pictured below), CyD is represented by formula CyD-1a (page 8, pictured below), n is 1, and m is 2. 

    PNG
    media_image4.png
    116
    329
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    124
    331
    media_image5.png
    Greyscale

These embodiments are bound together at a position denoted by ‘#’ and are coordinated to the central metal atom through a site denoted by ‘*’ (paragraph 0033, lines 3-5). 
Two R groups on formula CyD-1a are joined through a methylene group (paragraph 0064, line 10) to form a condensed ring structure (paragraphs 0064-0065) that may be substituted by one or more radicals. 
Ancillary ligand L’ may also be formed from the combination of formula (46) and Formula (43) (paragraph 89, lines 21-27), which are pictured below.

    PNG
    media_image6.png
    98
    317
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    121
    317
    media_image7.png
    Greyscale

In these formulae, all X values are carbon atoms (paragraph 0090, lines 1-2).
This forms the compound below.

    PNG
    media_image10.png
    358
    378
    media_image10.png
    Greyscale

This compound reads on the claims when M is Ir, R1  is an alkyl group and two adjacent R1 groups are joined to form a condensed carbocyclic group, Y2b, Y4b and Y6b are nitrogen atoms, and all other Y values are carbon atoms, l, m, n, and o are 2 so that the compound only has 6-membered rings, and two adjacent R4b are joined to form a condensed carbocyclic group.
Stoessel includes each element claimed, with the only difference between the claimed invention and Stoessel being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of emitters which are suitable for use in organic light emitting devices, and produce a device with high oxidation stability, narrow emission spectrum, high color purity, and reduced aggregation. commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 10, Ge discloses an MVA liquid crystal cell that generates circularly polarized light, which passes through a quarter-wave plate to yield linearly polarized light (paragraph 0061, lines 1 and 17-19). Ge also teaches that the linearly polarized light may be passed through a top linear polarizer in order to block emission in the dark state reflective device mode (paragraph 0061, lines 28-33). Ge also discloses that the different between a refractive index of the quarter-wave plate in a first direction and a refractive index of the quarter-wave plate in a second direction is >0. Ge teaches that biaxial films help compensate for off-axis light leakage (paragraph 0044, lines 1-5). A prima facie case of obviousness exists when claimed ranges overlap (See MPEP 2144.05 (I.)). Ge also teaches the quarter-wave plate and the linear polarizer can be configured to block light emission on one side (paragraph 0061).
However, Ge does not teach a chiral complex emitter.
Stoessel discloses metal complexes for use in electronic devices. Stoessel states that the ligands may be chiral depending on the structure (paragraph 0096, lines 1-2). 
Stoessel teaches that metal complexes according to the invention have excellent solubility in a multiplicity of organic solvents which results in simplified purification during the synthesis of the complexes and in excellent suitability for the production of organic light emitting devices. They metal complexes also have a very high oxidation stability, narrow emission spectrum, high color purity which is desirable in display applications, and reduced aggregation.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the chiral emitter of Stoessel in the emission layer of the device of Ge as Ge teaches these emitters are suitable for use in organic light emitting devices, and produce a device with high oxidation stability, narrow emission spectrum, high color purity, and reduced aggregation.
Formation of such a device would lead to the claimed method of generating linearly polarized light.
With respect to claim 12, Ge in view of Stoessel teaches the method of claim 10, and Stoessel teaches the complex chiral emitter may be represented by formulae (1) and (2) which are given on page one and pictured below.

    PNG
    media_image3.png
    294
    717
    media_image3.png
    Greyscale

In these formulae, M is platinum (paragraph 0009), CyC is represented by Formula CyC-1a (page 5, pictured below), CyD is represented by formula CyD-1a (page 8, pictured below), n is 1, and m is 1. 

    PNG
    media_image4.png
    116
    329
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    124
    331
    media_image5.png
    Greyscale

These embodiments can be bound together at a position denoted by ‘#’ and are coordinated to the central metal atom through a site denoted by ‘*’ (paragraph 0033, lines 3-5). 
Two R groups on formula CyD-1a are joined through a methylene group (paragraph 0064, line 10) to form a condensed ring structure (paragraphs 0064-0065) that may be substituted by one or more radicals. 
Ancillary ligand L’ may also be formed from the combination of formula (46) and Formula (43) (paragraph 89, lines 21-27), which are pictured below.

    PNG
    media_image6.png
    98
    317
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    121
    317
    media_image7.png
    Greyscale

In these formulae, all X values are carbon atoms (paragraph 0090, lines 1-2).
Additionally, ligands L and L’ may be linked by a linking group, V, according to formula (21) which is pictured below.

    PNG
    media_image8.png
    200
    915
    media_image8.png
    Greyscale

In formula (19), V may be selected as oxygen (IUPAC group 13, 14, 15, or 16, paragraph 0077, line 4).
This forms the compound below.

    PNG
    media_image9.png
    357
    296
    media_image9.png
    Greyscale

This compound reads on the claims when M is Platinum, R1  is an alkyl group, Y1a is an oxygen atom, Y1b is a covalent bond, Y2b and Y4b are nitrogen atoms and Y3b, Y2a, Y3a-3e, Y2d, Y4a, Y4c-4e and Y2c are carbon atoms, and m and n are 2 so that the compound has four, 6-membered rings.
Stoessel includes each element claimed, with the only difference between the claimed invention and Stoessel being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of emitters which are suitable for use in organic light emitting devices, and produce a device with high oxidation stability, narrow emission spectrum, high color purity, and reduced aggregation. commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 14-16, Ge in view of Stoessel teaches the method of claim 10, and Stoessel teaches the complex chiral emitter may be represented by formulae (1) and (2) which are given on page one and pictured below.

    PNG
    media_image3.png
    294
    717
    media_image3.png
    Greyscale

In these formulae, M is iridium (paragraph 0009), CyC is represented by Formula CyC-1a (page 5, pictured below), CyD is represented by formula CyD-1a (page 8, pictured below), n is 1, and m is 2. 

    PNG
    media_image4.png
    116
    329
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    124
    331
    media_image5.png
    Greyscale

These embodiments are bound together at a position denoted by ‘#’ and are coordinated to the central metal atom through a site denoted by ‘*’ (paragraph 0033, lines 3-5). 
Two R groups on formula CyD-1a are joined through a methylene group (paragraph 0064, line 10) to form a condensed ring structure (paragraphs 0064-0065) that may be substituted by one or more radicals. 
Ancillary ligand L’ may also be formed from the combination of formula (46) and Formula (43) (paragraph 89, lines 21-27), which are pictured below.

    PNG
    media_image6.png
    98
    317
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    121
    317
    media_image7.png
    Greyscale

In these formulae, all X values are carbon atoms (paragraph 0090, lines 1-2).
This forms the compound below.

    PNG
    media_image10.png
    358
    378
    media_image10.png
    Greyscale

This compound reads on the claims when M is Ir, R1 is an alkyl group and two adjacent R1 groups are joined to form a condensed carbocyclic group, Y2b, Y4b and Y6b are nitrogen atoms, and all other Y values are carbon atoms, l, m, n, and o are 2 so that the compound only has 6-membered rings, and two adjacent R4b are joined to form a condensed carbocyclic group.
Stoessel includes each element claimed, with the only difference between the claimed invention and Stoessel being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of emitters which are suitable for use in organic light emitting devices, and produce a device with high oxidation stability, narrow emission spectrum, high color purity, and reduced aggregation. commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 21, Ge in view of Stoessel teaches the light emitting device claim 1, and Ge teaches the quarter-wave plate retards light having a wavelength of 560 nm light (paragraph 0045, lines 12-14).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a quarter-wave plate that retards light having a wavelength of 560 nm light as exemplified by Ge.
With respect to claim 22, Ge in view of Stoessel teaches the light emitting device of claim 1, and the linear polarizer is opposite the single side of the device, as pictured above.
With respect to claim 23, Ge in view of Stoessel teaches the light emitting device of claim 1, and the light emitting device is configured to allow transmission of ambient light from both sides of the light emitting device (the liquid crystal cell is a transmissive liquid crystal cell, paragraph 0052, lines 10-13).

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2009/0161044 A1) and further in view of Stoessel et al. (WO 2014/094960 A1, using US 2015/349277 A1 as an official translation and for references).
With respect to claim 1, Ge discloses a liquid crystal display configuration comprising a multi-domain vertical alignment (MVA) cell, a quarterwave plate, and a linear polarizer, wherein the quarterwave plate can be configured to block light emission on one side (paragraph 0061 and Figure 12. Ge also discloses that the different between a refractive index of the quarter-wave plate in a first direction and a refractive index of the quarter-wave plate in a second direction is >0. Ge teaches that biaxial films help compensate for off-axis light leakage (paragraph 0044, lines 1-5). A prima facie case of obviousness exists when claimed ranges overlap (See MPEP 2144.05 (I.))
However, Ge does not specifically teach a chiral complex emitter that emits polarized light.
Stoessel discloses metal complexes for use in electronic devices. Stoessel states that the ligands may be chiral which can emit circularly polarized light, and that such complexes have advantages since the polarization filter on the device can be omitted. In addition, complexes can be used in security labels since, besides emission, they also have the polarization of light as an easily readable feature (paragraph 0078).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a chiral  metal complex emitter that produces circularly polarized light in the device of Ge so that a polarization filter can be omitted and which has security applications, as taught by Stoessel.
With respect to claims 10-11, Ge discloses an MVA liquid crystal cell that generates circularly polarized light, which passes through a quarter-wave plate to yield linearly polarized light (paragraph 0061, lines 1 and 17-19). Ge also discloses that the different between a refractive index of the quarter-wave plate in a first direction and a refractive index of the quarter-wave plate in a second direction is >0. Ge teaches that biaxial films help compensate for off-axis light leakage (paragraph 0044, lines 1-5). Ge also teaches that the linearly polarized light may be passed through a top linear polarizer in order to block emission in the dark state reflective device mode (paragraph 0061, lines 28-33).
However, Ge does not teach a chiral complex emitter.
Stoessel discloses metal complexes for use in electronic devices. Stoessel states that the ligands may be chiral which can emit circularly polarized light, and that such complexes have advantages since the polarization filter on the device can be omitted. In addition, complexes can be used in security labels since, besides emission, they also have the polarization of light as an easily readable feature (paragraph 0078).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a chiral  metal complex emitter that produces circularly polarized light in the device of Ge so that a polarization filter can be omitted and which has security applications, as taught by Stoessel.
Formation of such a device would lead to the claimed method of generating linearly polarized light.

Claims 4, 8-9, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2009/0161044 A1) and Stoessel et al. (WO 2014/094960 A1, using US 2015 as an official translation and for references) as applied to claim 1 above, and further in view of Kitamura et al. (US 2006/0068222 A1).
With respect to claim 4, Ge and Stoessel teach the light emitting device of claim 1, as discussed above. However, neither Ge nor Stoessel teach a chiral complex according to General Formula IB.
Kitamura teaches an organometallic compound represented by Formula (6) on page 5, and pictured below.

    PNG
    media_image11.png
    229
    348
    media_image11.png
    Greyscale

In this formula, M61 is platinum (paragraph 0059, line 6), Z61-Z68 are carbon atoms (paragraph 0111), Q61 and Q62 are pyridine rings (paragraph 0105, lines 1-2) Y61-Y63 are each either a single bond or an oxygen-atom linking group (paragraph 0107, line 1-7), and n61 is zero (paragraphs 0110 and 0072) so that L65 is not present.
This forms the compound below.

    PNG
    media_image12.png
    255
    226
    media_image12.png
    Greyscale

This compound reads on instant Formula IB when M is platinum, R1 and R2 are hydrogen atoms, Y1a is an oxygen atom, Y1b is a covalent bond, Y1c is an oxygen atom, Y2b, Y2c, Y3b and Y4b represent nitrogen atoms, and all other Y characters are carbon atoms, and m and n are 2 so that the compound has four 6-membered rings. 
Kitamura includes each element claimed, with the only difference between the claimed invention and Kitamura being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which when used in an organic electroluminescent device, result in improved external quantum efficiency, improved color purity, and improved durability across a wide color spectrum (paragraph 0258), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Further, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the polar light emitter described by Ge and Stoessel with the organometallic compounds taught by Kitamura in order to obtain a light emitting device with improved quantum efficiency, improved color purity, and improved durability across a wide color spectrum.
With respect to claim 8, Ge and Stoessel teach the light emitting device of claim 1, as discussed above. However, neither Ge nor Stoessel teach a chiral complex according to General Formula IIB.
Kitamura teaches an organometallic compound represented by Formula (6) on page 5, and pictured below.

    PNG
    media_image11.png
    229
    348
    media_image11.png
    Greyscale

In this formula, M61 is iridium (paragraph 0059, line 6), Z61-Z68 are carbon atoms, and Z67 and Z68 have been joined via a linking group to form a benzo-condensed ring (paragraph 0111), Q61 and Q62 are pyridine rings (paragraph 0105, lines 1-2) Y61-Y63 are each either a single bond or an oxygen-atom linking group (paragraph 0107, line 1-7), L65 is phenylpyridine (paragraphs 0109 and 0017, using compounds (10) and (11) on pages 14-15 as examples) and n61 is 1 (paragraphs 0110 and 0072).
This forms the compound below.

    PNG
    media_image13.png
    331
    347
    media_image13.png
    Greyscale


This compound reads on instant Formula IIB when M is iridium, R1 and R2 are hydrogen atoms, Y1a, Y1c, and Y1d are an oxygen atom, Y1b is a covalent bond, Y1e is absent, Y2b, Y2c, Y3b, Y4b, and Y5a represent nitrogen atoms, and all other Y characters are carbon atoms, and l, m, n, and o are 2 so that the compound has six 6-membered rings. 
Kitamura includes each element claimed, with the only difference between the claimed invention and Kitamura being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which when used in an organic electroluminescent device, result in improved external quantum efficiency, improved color purity, and improved durability across a wide color spectrum (paragraph 0258), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Further, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the polar light emitter described by Ge and Stoessel with the organometallic compounds taught by Kitamura in order to obtain a light emitting device with improved quantum efficiency, improved color purity, and improved durability across a wide color spectrum.
With respect to claim 9, Ge in view of Stoessel and Kitamura teach the light emitting device of claim 8, and to adjacent Y4d and Y4e are joined to form an unsubstituted carbocyclcyl group, as pictured above.
With respect to claim 13, Ge in view of Stoessel teach a method of generating linearly polarized light, as discussed above. However, neither Ge nor Stoessel teach a chiral complex emitter of instant General Formula IA.
Kitamura teaches an organometallic compound represented by Formula (6) on page 5, and pictured below.

    PNG
    media_image11.png
    229
    348
    media_image11.png
    Greyscale

In this formula, M61 is platinum (paragraph 0059, line 6), Z61-Z68 are carbon atoms (paragraph 0111), Q61 and Q62 are pyridine rings (paragraph 0105, lines 1-2) Y61-Y63 are each either a single bond or an oxygen-atom linking group (paragraph 0107, line 1-7), and n61 is zero (paragraphs 0110 and 0072) so that L65 is not present.
This forms the compound below.

    PNG
    media_image12.png
    255
    226
    media_image12.png
    Greyscale

This compound reads on instant Formula IB when M is platinum, R1 and R2 are hydrogen atoms, Y1a is an oxygen atom, Y1b is a covalent bond, Y1c is an oxygen atom, Y2b, Y2c, Y3b and Y4b represent nitrogen atoms, and all other Y characters are carbon atoms, and m and n are 2 so that the compound has four 6-membered rings. 
Kitamura includes each element claimed, with the only difference between the claimed invention and Kitamura being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which when used in an organic electroluminescent device, result in improved external quantum efficiency, improved color purity, and improved durability across a wide color spectrum (paragraph 0258), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Further, It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the polar light emitter described by Ge and Stoessel with the organometallic compounds taught by Kitamura in order to obtain a light emitting device with improved quantum efficiency, improved color purity, and improved durability across a wide color spectrum.
With respect to claim 17, Ge and Stoessel teach the method of claim 10, as discussed above. However, neither Ge nor Stoessel teach a chiral complex according to General Formula IIB.
Kitamura teaches an organometallic compound represented by Formula (6) on page 5, and pictured below.

    PNG
    media_image11.png
    229
    348
    media_image11.png
    Greyscale

In this formula, M61 is iridium (paragraph 0059, line 6), Z61-Z68 are carbon atoms, and Z67 and Z68 have been joined via a linking group to form a benzo-condensed ring (paragraph 0111), Q61 and Q62 are pyridine rings (paragraph 0105, lines 1-2) Y61-Y63 are each either a single bond or an oxygen-atom linking group (paragraph 0107, line 1-7), L65 is phenylpyridine (paragraphs 0109 and 0017, using compounds (10) and (11) on pages 14-15 as examples) and n61 is 1 (paragraphs 0110 and 0072).
This forms the compound below.

    PNG
    media_image13.png
    331
    347
    media_image13.png
    Greyscale

This compound reads on instant Formula IIB when M is iridium, R1 and R2 are hydrogen atoms, Y1a, Y1c, and Y1d are an oxygen atom, Y1b is a covalent bond, Y1e is absent, Y2b, Y2c, Y3b, Y4b, and Y5a represent nitrogen atoms, and all other Y characters are carbon atoms, and l, m, n, and o are 2 so that the compound has six 6-membered rings. 
Kitamura includes each element claimed, with the only difference between the claimed invention and Kitamura being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of compounds which when used in an organic electroluminescent device, result in improved external quantum efficiency, improved color purity, and improved durability across a wide color spectrum (paragraph 0258), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Further, It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the polar light emitter described by Ge and Stoessel with the organometallic compounds taught by Kitamura in order to obtain a light emitting device with improved quantum efficiency, improved color purity, and improved durability across a wide color spectrum.
With respect to claim 18, Ge in view of Stoessel and Kitamura teach the light emitting device of claim 17, and two adjacent Y4d and Y4e are joined to form an unsubstituted carbocyclcyl group, as pictured above.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2009/0161044 A1) in view of Stoessel et al. (US 2016/0365520 A1) as applied to claims 1, 3, 5-7, 10, 12, 14-16 and 21 above, and further in view of Wang et al. (Wang, L.; Hodgson, C.; Erdogan, T., 2010, A new class of polarization filters for laser applications, Proc. SPIE 7698, Optical Components and Materials VII, 75980T (26 February 2010)).
With respect to claim 19, Ge in view of Stoessel teach the light emitting device of claim 1, as discussed above. However, neither Ge nor Stoessel teach that the absorptive linear polarizer has a polarization ratio greater than 100,000:1, nor do they teach that the linear polarizer comprises elongated silver nanoparticles embedded in glass plates.
Wang teaches high contract, laser-grade polarizers which also act as a high-performance bandpass filter for desired, transmitter polarization. The thin-film polarizer combines polarization contrast ratios greater than 1,000,000 to 1 with bandpass filter with transmission >93%, very steep edges, and high out-of-band blocking, all in a single high-layer-count optical coating (abstract). Wang teaches that glass film polarizers with asymmetric silver nanoparticles embedded in thick soda-lime glass absorb one orientation of linearly polarized light more strongly than the other, resulting in very high contrast performance (page 3, lines 1-4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use elongated silver nanoparticles in a glass linear polarizer with a polarization ratio greater than 100,000:1 in order to obtain a high performance bandpass filter for desired transmitter polarization, as taught by Wang.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/R.S./Examiner, Art Unit 1786